Application denied without prejudice to renew upon compliance with CPLR 9406 (subd. 3). Memorandum: Petitioner has been a resident of Hawaii since 1970. Prom 1971 to the present time he has been and presently is employed there as an associate with a law firm. While he also claims to be a resident of Hew York, there is nothing in his moving papers to show “that he has been an actual resident of the State of Hew York for six months immediately preceding the submission of his application for admission to practice and that such residence has continued until the final disposition of the application for admission to practice,” as required by CPLR 9406 (subd. 3). Present — Goldman, P. J., Del Vecchio, Marsh, Witmer and Moule, JJ.